Citation Nr: 0507117	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  01-07 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1968 to August 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a decision dated in April 2003, the Board granted an 
increased initial rating for the veteran's PTSD to 50 
percent, effective from May 23, 1997, and denied the claim 
for an effective date earlier than May 23, 1997, for the 
grant of service connection for PTSD.  The veteran filed a 
timely appeal of this decision, and pursuant to a Joint 
Motion for Remand filed in October 2004, an Order of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") vacated the April 2003 
decision, with the exception of that part of the decision 
that assigned the 50 percent rating from May 1997.  The Order 
further remanded the case for further development and/or 
adjudication with respect to possible reconsideration of 
prior final denials of the veteran's claim based on the 
receipt of additional service department records, and the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  

The parties to the Joint Motion for Remand further agreed 
that appellant's claim for an increased rating for PTSD 
included the appropriateness of the initial rating from any 
earlier assigned effective date.

As will be shown more fully below, the Board has determined 
that entitlement to an earlier effective date of June 15, 
1989 is warranted for the grant of service connection for 
PTSD.  Consequently, the issue of the appropriateness of an 
initial rating from June 15, 1989, must be remanded so that 
further evidentiary development can be conducted and a rating 
assigned.  

The Board further notes that the record reflects that the 
veteran has filed a notice of disagreement with the February 
2004 rating decision's denial of a total disability rating 
based on individual unemployability, and has not yet been 
issued a statement of the case.  However, since the veteran 
has elected to proceed with additional decision review 
process at the regional office (RO), the Board finds that it 
does not currently have jurisdiction to remand this issue for 
the issuance of a statement of the case under Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The issue of entitlement to a higher initial evaluation for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for service 
connection for PTSD on June 15, 1989.

2.  In July 1989, the veteran provided the RO with the first 
page of a May 1989 Department of Veterans Affairs (VA) 
consultation record, the second page of which was later found 
to reflect an impression of PTSD.

3.  The RO sent a letter to the veteran in July 1989 
requesting evidence regarding the stressors in support of his 
PTSD claim.

4.  In August 1989, the RO received personnel records that 
revealed the veteran's assignment to units of the 9th 
Infantry Division over the period of January to July 1969.

5.  A letter was sent to the veteran dated in November 1989, 
indicating that his claim for PTSD was denied on the basis 
that no response had been received to the RO's July 1989 
correspondence.  The veteran was notified of his appellate 
rights in this letter, and he did not appeal this decision.

6.  The veteran filed a request to reopen his claim for 
service connection for PTSD in July 1994, and in January 
1995, the RO denied the claim on the basis that while there 
was a diagnosis of PTSD, there was still no evidence to 
verify the veteran's reported stressors.  The veteran was 
notified of his appellate rights by letter dated in February 
1995, and he did not appeal this decision.

7.  On May 23, 1997, the RO received another request to 
reopen the claim for service connection for PTSD, and in 
April 2000, the RO granted entitlement to service connection 
for PTSD based in part on official service department records 
that were obtained in connection with the reopened claim, and 
which demonstrated the veteran's 9th Infantry Division unit's 
exposure to enemy fire in Vietnam during January of 1969.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 15, 1989 
for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that although the Board may 
not be in complete compliance with every aspect of the VCAA 
with respect to the veteran's claim, as a result of the 
Board's decision to assign the veteran the earliest effective 
date possible for the grant of service connection for PTSD, 
the Board finds that any failure to notify and/or develop the 
claim pursuant to the VCAA cannot be considered prejudicial 
to the veteran.  The Board will therefore proceed to address 
the claim on the merits.

The RO received the veteran's initial claim for service 
connection for PTSD on June 15, 1989.

In July 1989, the veteran provided the RO with the first page 
of a May 1989 VA consultation record, the second page of 
which was later found to reflect an impression of PTSD.

The RO sent the veteran a letter in July 1989 requesting 
evidence regarding the stressors in support of his PTSD 
claim.

In August 1989, the RO received personnel records that 
revealed the veteran's assignment to units of the 9th 
Infantry Division over the period of January to July 1969.

A letter was sent to the veteran dated in November 1989, 
indicating that his claim for PTSD was denied on the basis 
that no response had been received to the RO's July 1989 
correspondence.  The veteran was notified of his appellate 
rights in this letter, and he did not appeal this decision.

The veteran filed a request to reopen his claim for service 
connection for PTSD in July 1994, and in January 1995, the RO 
denied the claim on the basis that while there was a 
diagnosis of PTSD, there was still no evidence to verify the 
veteran's reported stressors.  The veteran was notified of 
his appellate rights by letter dated in February 1995, and he 
did not appeal this decision.

On May 23, 1997, the RO received another request to reopen 
the claim for service connection for PTSD.  

In June 1998, the RO contacted the Center for Unit Records 
Research (CURR) with information that included the veteran's 
units of assignment when in Vietnam over the period of 
January to July 1969.  In November 1998, CURR provided 
information that included an operational report for the 9th 
Infantry Division that showed that the veteran's unit was 
exposed to enemy fire in Vietnam during January of 1969.

In April 2000, the RO granted entitlement to service 
connection for PTSD based in part on official service 
department records that were obtained in connection with the 
reopened claim, and which demonstrated the veteran's 9th 
Infantry Division unit's exposure to enemy fire in Vietnam 
during January of 1969.


II.  Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).

Pursuant to 38 C.F.R. § 3.400 (2004), except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  (a) Unless specifically provided.  
On basis of facts found.  (k) Error (Sec. 3.105).  Date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.

(q) New and material evidence (Sec. 3.156)--(1) Other than 
service department records--(i) Received within appeal period 
or prior to appellate decision.  The effective date will be 
as though the former decision had not been rendered.  See 
Secs. 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  
(ii) Received after final disallowance.  Date of receipt of 
new claim or date entitlement arose, whichever is later.

(2) Service department records.  To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service.  See 
paragraph (g) of this section as to correction of military 
records.  (r) Reopened claims.  (Secs. 3.109, 3.156, 3.157, 
3.160(e)).  Date of receipt of claim or date entitlement 
arose, whichever is later, except as provided in Sec. 
20.1304(b)(1) of this chapter.  

Appellant's counsel has argued that 38 C.F.R. § 3.156(c) 
operated in this case and provided a basis for an earlier 
effective predicated on the previous final denials of the 
original claim of June 15, 1989 in November 1989, or the July 
1994 request to reopen the claim in January 1995.  The Board 
will simply note that the VA Secretary has provided for an 
earlier effective date in instances where service department 
records are discovered.  

Here, the unit operational reports that were relied on to 
establish service connection in April 2000 were not received 
until November 1998.  However, as was noted in the record, 
the veteran sought service connection for PTSD at the time of 
his original claim for service connection in June 1989, and 
prior to the denial of the claim based on the lack of 
information regarding stressors and medical treatment, the RO 
received unit information in August 1989 that should have led 
to the production of pertinent service department records.  
The lack of verification of any stressor was also the basis 
of the denial of the request to reopen in January 1995.

Therefore, based on further review of the law and evidence, 
the Board has determined that the operation of 38 C.F.R. 
§ 3.156(c) and 38 C.F.R. § 3.400(q)(2) will permit an 
effective date to coincide with the receipt of the original 
claim on June 15, 1989.


ORDER

Entitlement to an earlier effective date of June 15, 1989, 
for the grant of service connection for PTSD is granted.





REMAND

With respect to the initial rating for PTSD, while the Board 
has assigned an earlier effective date for service connection 
for PTSD, the Board finds that it is precluded from assigning 
a rating in the first instance.  Nor does the Board find that 
it would be currently proper to infer or suggest that any 
particular rating is warranted for the period from June 15, 
1989 to May 22, 1997.  Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Reg. 2000).  The Board further notes that although the 
claims file does contain some relevant VA treatment records 
for the period of May 1989 to January 1996, it is not clear 
whether these are all of the veteran's relevant treatment 
records, and that remand is therefore necessary to determine 
whether there are any additional treatment records that would 
be of assistance in determining the level of severity of the 
veteran's PTSD during the period of June 15, 1989 to May 22, 
1997.

Accordingly, this case is remanded for the following action:

1.  Steps should be taken to contact the 
veteran and request that he identify all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for PTSD from June 15, 1989 to May 22, 
1997.  The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the medical care 
providers.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, a 
rating should be assigned for the 
veteran's PTSD for the period of June 15, 
1989 to May 22, 1997.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


